DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant communication is in response to communication filed on 03/26/2020.
The IDS(s) filed on 03/26/2020 has been considered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nolan Hubbard (62327) on 12/16/2021.
The application has been amended as follows: The listing of claims 1, 7, 12, 16, 17 and 20 shown below will replace all prior versions and listing of the claims 1, 7, 12, 16, 17 and 20 in the application.
Claim 1 (Currently Amended) A method, comprising: receiving a message at a network bridge from a computer system, wherein the network bridge stores a forwarding table; determining a type of the message; upon a determination that the type of message is a network notification message, determining whether data within the message corresponds to an entry within the forwarding table, wherein determining that the data within the message corresponds to the entry within the forwarding table comprising whether a counter within the forwarding table does not exceed the counter within the data; upon determining that the data within the message corresponds to the entry within the forwarding table, halting a transmission of the message; and upon determining that the data within the message does not correspond 
Claim 7 (Cancelled)
Claim 12 (Currently Amended) A non-transitory machine readable medium storing code, which when executed by a processor is configured to:
 receive a message at a network bridge from a computer system, wherein the network bridge stores a forwarding table;
determine a type of the message;
upon a determination that the type of message is a network notification message, determine whether data within the message corresponds to an entry within the forwarding table, wherein determining that the data within the message corresponds to the entry within the forwarding table comprising whether a counter within the forwarding table does not exceed the counter within the data;
upon determining that the data within the message corresponds to the entry within the forwarding table, halt a transmission of the message; and
upon determining that the data within the message does not correspond to the entry in the forwarding table, transmit the message to a device in communication with the network bridge.
Claim 17 (Currently Amended) A system, comprising: a computer system; a network bridge in communication with the computer system, wherein the network bridge comprises a memory and a processor, the memory storing a forwarding table; a device in communication with the network bridge; and computer-executable program logic, encoded in the memory of the network bridge, wherein the computer-executable wherein determining that the data within the message corresponds to the entry within the forwarding table comprising whether a counter within the forwarding table does not exceed the counter within the data; upon determining that the data within the message corresponds to the entry within the forwarding table, halting a transmission of the message; and upon determining that the data within the message does not correspond to the entry in the forwarding table, transmitting the message to the device.
Claim 20 (Cancelled)
Allowable Subject Matter
Claims 1-6, 8-15, and 17-19 (renumbered 1-18).
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
In Claim 1: “…upon a determination that the type of message is a network notification message, determining whether data within the message corresponds to an entry within the forwarding table, wherein determining that the data within the message corresponds to the entry within the forwarding table comprising whether a counter within the forwarding table does not exceed the counter within the data; upon determining that the data within the message corresponds to the entry within the forwarding table, halting a transmission of the message…” in combination with other limitations recited as specified in claim 1.
Claims 12-15 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
In Claim 12 : “… upon a determination that the type of message is a network notification message, determine whether data within the message corresponds to an entry within the forwarding table, wherein determining that the data within the message corresponds to the entry within the forwarding table comprising whether a counter within the forwarding table does not exceed the counter within the data;
upon determining that the data within the message corresponds to the entry within the forwarding table, halt a transmission of the message;…” in combination with other limitations recited as specified in claim 12.
Claims 17-19 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
In Claim 17: “…upon a determination that the type of message is a network notification message, determining whether data within the message corresponds to an entry within a forwarding table, wherein determining that the data within the message corresponds to the entry within the forwarding table comprising whether a counter within the 
	The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references.
Lei Yongcheng (CN20131063805 - provided in IDS) discloses a system for suppressing a broadcast storm.  Lei Yongcheng method relies on filtering broadcast data packets by type of packet received and allows flooding of broadcast packets once the filter screen is passed. Lei Yongcheng does not check forwarding table or use a counter as required in the independent claims.  Each independent claim is allowable over Lei Yongcheng’s disclosure as the claims require identifying a network notification message with a counter and verifying an entry for the message exists in the forwarding table in the manner claimed in each independent claim.
Juniper (“MAC Table Aging” dated 12/10/2019) disclosed filtering incoming packets by MAC address and checking the age of the entry in the forwarding table with switch system time as detailed on page 2 in the second paragraph.  Juniper fails to disclose checking if the incoming packet is a Network Notification message and teaches away from what is claimed in that it uses the system time and not counter in the received data to determine entry in the forwarding table.  Each independent claim is allowable over Lei Juniper’s disclosure as the claims require identifying a network notification message with a counter and verifying an entry for the message exists in the forwarding table in the manner claimed in each independent claim.

Yoo et al (US 20170142008 A1) discloses an Ethernet Network wherein an Ethernet switch receives an Ethernet frame through a port of the Ethernet switch and transmits the Ethernet frame to an upper Ethernet switch through a root port of the Ethernet switch based on whether a forwarding information for a destination address of the Ethernet frame exists in the forwarding table.  Yoo in paragraph 71 teaches receiving messages and filtering based on type and when the type is a BPDU it further shows if an entry is found it should be forwarded and teaches away from the independent claims requirements of halting transmission when an entry is found.  in paragraph 72, Yoo discloses “When the destination address of the Ethernet frame already exists in the forwarding table, the Ethernet switch may transmit the Ethernet frame based on a forwarding rule provided by the forwarding table. When the destination address of the Ethernet frame does not exist in the forwarding table, the Ethernet switch may broadcast the Ethernet frame through all designated ports.” .  Yoo’s disclosure fails to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HABTE MERED/Primary Examiner, Art Unit 2474